 88DECISIONSOF NATIONAL LABORRELATIONS BOARDWhile it would seem to me to have been much wiser for Congress tohave limited the Board's jurisdiction, leaving much to the States, thatis the province of Congress and not the Board. Since Congress, as itsactions have been interpreted by the Supreme Court, did not see fitto do so, it seems to me incumbent upon the Board to "reassert itsjurisdiction" as the Supreme Court suggested, but that it should doso in a more realistic way.Since I would have asserted jurisdiction over this enterprise in anyevent, I concur in the result.Carolina Supplies and Cement Co.andGeneral Drivers, Ware-housemen and Helpers,Local Union No.509, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case No. 11-RC-1147. Novem-ber 14, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M. Dyer, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a South Carolina corporation engaged in thebusiness of selling building supplies at retail in Charleston,, SouthCarolina.During the 1957 calendar year the Employer's grossvolume of business was approximately $635,000.All sales were madewithin the State of South Carolina. Its purchases for the sameperiod amounted to approximately $523,000 of which $336,000 werereceived from points outside the State of South Carolina.TheEmployer contends that the Board should not take jurisdiction be-cause its operations do not satisfy the jurisdictional standards forretail enterprises applied by the Board since 1954.1Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress.For the first15 years the Board exercised its discretion in this area on a case-by-case basis.In 1950 the Board first adopted certain jurisdictionalstandards designed to aid it in determining where to draw the divid-ing line between exercised and unexercised jurisdiction. In 1954 the'Hogueand Knott Supermarkets,110 NLRB 543;The T.H. Rogers Lumber Company,117 NLRB 1732.122 NLRB No. 17. CAROLINA SUPPLIES AND CEMENT CO.89Board reexamined its jurisdictional policies in the light of its ex-perience under the 1950 standards and revised its jurisdictional stand-ards.At that time the Board noted that "further changes in circum-stances may again require future alterations of our determinationsone way or another."' Consistent with this practice of periodic re-view of its jurisdictional policies and as a direct consequence of theSupreme Court's decision inP. S. Guss d/b/a Photo Sound Prod-ucts v. Utah Labor Relations Board'denying to the States authorityto assert jurisdiction over enterprises as to which the Board declinesto exercise its statutory jurisdiction, the Board reexamined its exist-ing jurisdictional policies and the standards through which such.policies were implemented.As a result the Board determined to re-vise its jurisdictional policies so that more individuals, labor organi-zations, and employers may invoke the rights and protections affordedby the statute. InSiemans Mailing Service 4the Board set forth theconsiderations which persuaded it that this could best be accom-plished by the utilization of revised jurisdictional standards as anadministrative aid in making its jurisdictional determinations.TheBoard has chosen this case to set forth the revised standard to beapplied in all future and pending cases involving retail enterprises.The Board has decided that it will assert jurisdiction over all retailenterprises 5 which fall within its statutory jurisdiction andwhichdo a gross volume of business of at least $500,000 per annum.TheBoard will apply this standard to the total operations of an enter-prise whether it consists of one or more establishments or locations,and whether it operates in one or more States.In adopting this standard the Board has departed from its pastpractice of also utilizing outflow and inflow standards in aid of itsjurisdictional determinations with respect to retail enterprises.Ithas done so because experience has shown that under past standardsassertion of jurisdiction over retail enterprises usually depended upona retail enterprise's volume of inflow.The ascertainment of inflowfigures often involves extensive examination of an employer's recordsin which every purchase must be considered, which is time-consumingboth for personnel of the employer involved and the Board.Grossvolume of business figures on the other hand are readily obtainableand their production places no hardship upon employers.Accord-ingly, in the interests of expediting the handling of the increasedvolume of retail cases which the Board expects will result from theliberalization of its jurisdictional policies, the Board decided to applyonly a gross volume of business standard to such enterprises.TheIsEdwin D. Wemyss,an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 842.8353 U.S. 1.4122 NLRB 81.5 The term"retail enterprises"shall be deemed to include taxicab companies.1.11 90DECISIO1tSOF NATIONALLABOR RELATIONS BOARD$500,000 standard chosen by the Board should, in its opinion,reason-ably insure that jurisdiction will be asserted over all labor disputesinvolving retail enterprises which tend to exert a pronounced impactupon commerce.In the presentcase, as itis clear that the Employer's gross volume ofbusinessof $635,000 exceeds theminimum amountrequired underthe new standard, the Board finds that it will besteffectuate thepolicies of the Actto assertjurisdiction herein.2.The labor organization involvedclaims to represent certainemployees of the Employer.3.A question affecting commerceexists concerning the representa-tion of employees of the Employer withinthe meaning of Section9(c) (1) and Section2(6) and(7) of the Act.4.We find, in accordance with the agreement of the parties, thata unit of the Employer's warehousemen, truckdrivers,and helpers atCharleston, South Carolina, excludingclerical employees,guards, andsupervisors as defined in the Act, constitutea unit appropriate forthe purposes of collective bargaining within themeaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]RaritanValley Broadcasting Company, Inc.'andAmericanFederation of Television and Radio Artists,New York Local,AFL-CIO,Petitioner.Case No. 22-RC-190.November 14,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National Labor.Relations Act, a hearing was held before Oscar Geltman, hearing of-ficer.The hearing officer's rulings. made at the hearing are free fromprejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is a radio broadcasting companyengaged in theoperation of a radio station with call letters WCTC-AM and FM,serving the area of Middlesex andSomerset countiesin New Jersey.During the calendar year preceding the hearing the Employer's grossrevenues were approximately $196,244 2 It receivesrevenues gen-erally from the sale of time for commercialadvertising,from the saleof talent and the furnishingof material or services to advertisers.'The Employer's name appears as corrected at the hearing.51n view of our dispositionof this case,we need not determine whether the amount of$6,119 whichadvertising agencies deducted prior to paying the Employer the amountcharged themfor use of time is properly attributable to the Employer as gross income,thus bringing the Employer's operations within the $200,000 gross revenue standard ofHanford Broadcasting Company,110 NLRB 1257.122 NLRB No. 16.